UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~~ eer ewe ew BR eee eee ee eee eee ee eee ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE AS TO SPECIFIC
. : PROPERTY
JUSTIN CORDOVA,
$1 20 Cr. 131 (CS)
Defendant.

wi ee ee x

WHEREAS, on or about February 18, 2020, JUSTIN CORDOVA (the —
“Defendant”), was charged in a Superseding Information, $1 20 Cr. 131 (CS) (the “Information”),
with firearms trafficking conspiracy, in violation of Title 18, United States Code, Section 371
(Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 924(d)(1) and ‘Title 28, United States Code, Section 2461(c), all firearms and ammunition
involved in this offense, including all firearms and ammunition recovered from his co-
conspirators; . |

WHEREAS, on or about May 25, 2021, the Defendant pled guilty Count One of
the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to
forfeit, to the United States pursuant to the Title 18, United States Code, Section 924(d)(1) and
Title 28, United States Code, Section 2461 (c), all the firearms and ammunition involved in this

offense, including all firearms and ammunition recovered from his co-conspirators; and

 
WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in the following:

(a) Smith and Wesson, model M&P, caliber: 45ACP, pistol, serial: NBZ1227

(b) Glock, model 19, caliber: 9mm, pistol, serial: ADNS935

(c) Taurus, Model millennium G2 PT140, caliber: 40S&W, pistol, serial:
SKR73672

(d) Ruger LCP, pistol, 380 ACP, serial: 372103864

(ec) Diamondback DB380, 380 ACP, serial: Z16529

(f) Phoenix Arms HP22A, pistol, .22 caliber, serial: 4457478

(g) Phoenix Arms HP25A, pistol, .25 caliber, serial: 4455824

(h) Keltec P3AT, pistol, .380 caliber, serial: LAZ60

(i) Phoenix Arms HP25A, pistol, .25 caliber, serial: 4488523

(j) Diamondback DBZ, pistol, serial: YJ3484

(k) Kel-Tec P3-AT, pistol, 380 caliber, serial: LEPO4

(1) KAHR CMA40, pistol, .40 caliber, serial: J03750

(m)Taurus PT738, pistol, .380 caliber, serial: 54655D

(n) Taurus PT111, pistol. 9mm, serial: TKX52195

(o) RG 14, revolver, .22 caliber, serial: L675217

(p) Taurus Public Defender, revolver, .45 caliber, serial: LX489696

(q) Bersa BP9, pistol, 9mm, serial: G87083

(r) SCCY CPX2, pistol, serial: 353046

(s) SCCY. CPX2, pistol, serial: 361568

(t) Beretta pistol, serial: PC020373

(u) Taurus pistol, serial: TEX42783; and

(v) Taurus revolver, .45 caliber, serial: LW488408

(collectively, the “Specific Property”), which constitutes property involved in the offense charged
in Count One of the Information;

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules.
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and al{ persons who reasonably appear to be a potential claimant of
their interest herein;

ITIS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

 
Attorney, James Ligtenberg of counsel, and the Defendant, and his counsel, Jaime Santana, Jr.,
Esq., that: |

lL, As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,
JUSTIN CORDOVA, and shall be deemed part of the sentence of the Defendant, and shall be
included in the judgment of conviction therewith.

3. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property, the Bureau of Alcohol, Tobacco, Firearms and Explosives, or its designee, is hereby
authorized to take possession of the Specific Property and to hold such property in its secure
custody and control.

4, Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S){a)ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

 
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

5. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

6. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

7 Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed.

8. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

9. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

 
10. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

( a 4 we
By: “Ly, Vd Z Zz
mae LIGTENBERG
Assistant United States Attorney
300 Quarropas Street
White Plains, NY 10601
(914) 993-1953

JUSTIN CORDOVA

By: MDI Gil

JUSTIN CORDOVA

By: han ke ae ca

IME SANTANA, ESQ.
omey for Defendant
778 Castle Hill Avenue
Bronx, NY 10473

SO ORDERED:

(Athy bebe?

HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE

C/

ot

DATE

5 [esa

DATE

$/25|3\

DATE

S/26[%)
DATE
